Jenkins, P. J.
This was a proceeding for the condemnation of an automobile seized in Polk county ab.out two and a half miles west of Cedartown, on what is known as the Esom Hill-Cedartown road, and which, at the time of its seizure, contained twenty-two gallons of whisky. At the time the car was seized the person or persons in charge of it had fled; and the proceeding was against the car in rem. The plaintiff in error, by intervention, claimed ownership of the car, and by his testimony showed that the car’ seized bore the saíne license number as a similar car which had been owned and possessed by him, and which he testified was stolen from his residence in Floyd county, about two and a half miles east of Lindale, and seven and a half miles from Rome, on the night of the seizure. He further testified that after leaving his car near his residence on the night of.the seizure he spent the entire remainder of the night at his home. On the trial of the interven*47tion there ivas evidence for the State going to show that about 1:15 o’clock a. m. on the night of the seizure the intervenor called at the home of a witness who lived about five miles east of Cedar-town and telephoned to Rome for a taxicab, stating over the telephone that his car had broken down “on the other side of Ced_artown.” This testimony as to the intervenor’s presence in Polk county near where the car was seized and the admission over the telephone as to his previous whereabouts was denied by the intervenor. The judge, to whom the case was submitted without a jury, found against the intervenor, and sustained the condemnation proceeding, and the intervenor excepted.

Judgment affirmed.


Stephens and Bell, JJ., concur.